                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 09-157

JAMAL MARTIN WALTON                                                       SECTION I


                               ORDER & REASONS

      Pro se prisoner Jamal Martin Walton (“Walton”) has filed a motion 1 for relief

from judgment under Federal Rule of Civil Procedure 60(b)(6). Walton requests that

the Court vacate its April 2015 order 2 dismissing with prejudice Walton’s first motion

for relief under 28 U.S.C. § 2255. As the basis for his motion, Walton argues that his

habeas counsel was ineffective for failing to raise a claim in his habeas proceedings

that Walton’s guilty plea was entered involuntarily.

                                          I.

      On March 17, 2011, Walton was charged in all counts of a seven-count

superseding indictment. 3 Pursuant to a plea agreement, on September 30, 2011,

Walton pleaded guilty to counts one and three of the superseding indictment; the

remaining counts were dismissed. 4 Count one charged that on or about June 9, 2004,




1 R. Doc. No. 577.
2 R. Doc. No. 498. Walton’s motion refers to this order with citations to document
numbers 488, 489, and 498 in the record. However, the order from which Walton
seeks relief is notated in the record as number 498.
3 Walton was first charged in all counts of a four-count indictment on May 29, 2009.

See R. Doc. No. 1.
4 R. Doc. No. 335.



                                          1
Walton and others conspired to use, carry, brandish, and discharge a firearm during

and in relation to a crime of violence, to wit: carjacking, in violation of 18 U.S.C.

§ 924(o). 5 Count three charged that on or about June 9, 2004, Walton and others,

aiding and abetting each other, with the intent to cause death and serious bodily

harm, and by force, violence, and intimidation, did take from the person and presence

of Nathaniel Robertson, a motor vehicle and did intentionally cause the death of

Nathaniel Robertson by shooting him with a semiautomatic assault rifle. 6

      On February 23, 2012, Walton moved to withdraw his guilty plea, alleging that

he did not enter it knowingly, intelligently, or voluntarily. 7 Walton, through counsel,

argued that Walton’s cognitive impairments prevented him from being able to

understand his legal situation and make informed choices about his case. 8 In support

of his motion, Walton submitted a supplemental letter to this Court alleging

ineffective assistance of counsel—specifically, that his counsel misinformed him as to

the possibility of receiving a life sentence, even if he pleaded guilty. Based on a review

of the record, Walton’s plea colloquy, Walton’s affirmations to the Court, and expert

evaluations, this Court denied Walton’s motion. 9

      On March 30, 2012, this Court sentenced Walton to a term of imprisonment of

240 months as to count one and 480 months as to count three, to be served




5 R. Doc. No. 175, at 1–2.
6 Id. at 3.
7 R. Doc. No. 397-1, at 8–9.
8 See id. at 3–4, 8–9.
9 R. Doc. No. 424.



                                            2
concurrently. 10 Walton appealed this Court’s judgment and the denial of his motion

to withdraw his guilty plea. 11 The United States Fifth Circuit Court of Appeals

affirmed this Court’s ruling on Walton’s motion to withdraw his guilty plea and

affirmed Walton’s sentence imposed by this Court. 12 Walton subsequently filed a

petition for a writ of certiorari to the United States Supreme Court, which was

denied. 13

       On November 30, 2014, Walton, represented by counsel, filed his first petition

to vacate, set aside, or correct his sentence pursuant to § 2255. 14 Walton alleged that

his forty-year sentence violated the Eighth Amendment, and that he received

ineffective assistance of counsel in connection with his guilty plea and sentencing in

violation of the Sixth Amendment. 15 On April 2, 2015, this Court denied Walton’s

request for post-conviction relief and dismissed his § 2255 petition with prejudice. 16

This Court also declined to issue a certificate of appealability (“COA”). 17 Walton



10 R. Doc. No. 428.
11 R. Doc. No. 429.
12 See United States v. Walton, 537 F. App’x 430 (5th Cir. 2013); R. Doc. No. 481. The

Fifth Circuit found that “the transcript of the plea proceedings fully supports the
district court’s conclusion that Walton knowingly entered his plea.” Walton, 537 F.
App’x at 434. The court also held that Walton did not demonstrate a violation of his
Sixth Amendment rights with respect to his claim of ineffective assistance of counsel
during his plea negotiations. Id. at 435. Walton’s appeal further claimed that his
forty-year sentence violated the Eighth Amendment in light of the Supreme Court’s
decisions in Graham v. Florida, 560 U.S. 48 (2010), and Miller v. Alabama, 567 U.S.
460 (2012). As to this claim, the Fifth Circuit enforced Walton’s appeal waiver and
affirmed the sentence imposed by the district court. See id. at 437.
13 Walton v. United States, 137 S. Ct. 40 (2016).
14 R. Doc. No. 488.
15 See id. at 3.
16 R. Doc. Nos. 498 & 499.
17 R. Doc. No. 500.



                                           3
appealed this Court’s dismissal of his § 2255 petition, and he requested a COA from

the Fifth Circuit, which the Fifth Circuit denied because Walton failed to make the

required showing of the denial of a constitutional right. 18 Walton again filed a petition

for a writ of certiorari to the United States Supreme Court, which was denied. 19

       On May 6, 2019, Walton filed his second § 2255 petition, 20 which this Court

transferred to the Fifth Circuit for authorization to file a successive habeas

application in accordance with 28 U.S.C. § 2244 and § 2255(h). 21 The Fifth Circuit

ordered Walton to file a motion for authorization within thirty days of its order. 22

Because Walton did not timely file a motion in compliance with the Fifth Circuit’s

order, 23 on July 23, 2019, the Fifth Circuit dismissed his request for authorization to

file a successive 2255 petition. 24

       On July 10, 2019, Walton filed his motion currently before the Court,

requesting relief from the Court’s judgment as to Walton’s first 2255 petition filed on

November 30, 2014.

                                           II.

       Federal Rule of Civil Procedure 60(b)(6) authorizes a court to “relieve a party

or its legal representative from a final judgment, order, or proceeding for . . . any



18 R. Doc. No. 507.
19 R. Doc. No. 516.
20 R. Doc. No. 570.
21 R. Doc. No. 571.
22 R. Doc. No. 576. The Fifth Circuit issued its order on May 20, 2019. Accordingly,

Walton’s motion was due by June 20, 2019.
23 As of August 6, 2019, Walton has not filed a motion in accordance with the Fifth

Circuit’s order.
24 R. Doc. No. 579.



                                            4
other reason that justifies relief.” Courts must distinguish between motions under

Rule 60(b) and petitions seeking relief under 28 U.S.C. § 2255 to ensure that

petitioners do not use Rule 60(b) motions to “make an end-run around [§ 2255]’s

exacting procedural requirements.” United States v. Patton, 750 F. App’x 259, 263

(5th Cir. 2018). Habeas petitions under § 2255 require prior authorization from a

federal court of appeals before a defendant may file a “second or successive”

application in federal district court. See United States v. Jones, 796 F.3d 483, 484–85

(5th Cir. 2015) (citing 28 U.S.C. § 2244(b)(3)(A)).

      A defendant’s motion for relief is properly brought under Rule 60(b) if the

defendant “merely asserts that a previous ruling which precluded a merits

determination was in error—for example, a denial for such reasons as failure to

exhaust, procedural default, or statute-of-limitations bar.” Patton, 750 F. App’x at

263 (quoting Gonzalez v. Crosby, 545 U.S. 524, 532 n.4 (2005)). To succeed on a Rule

60(b)(6) motion in a federal habeas proceeding, the movant must show “a non-merits-

based defect in the district court’s earlier decision on the federal habeas petition.” In

re Edwards, 865 F.3d 197, 204 (5th Cir.), cert. denied sub nom. Edwards v. Davis, 137

S. Ct. 909 (2017) (citing Ballantine v. Thaler, 626 F.3d 842, 847 (5th Cir. 2010)). A

Rule 60(b) motion is not considered a second or successive habeas petition if it

“attacks, not the substance of the federal court’s resolution of a claim on the merits,

but some defect in the integrity of the federal habeas proceedings.” Gonzalez, 545 U.S.

at 532.




                                           5
         “[W]here a Rule 60(b) motion advances one or more substantive claims, as

opposed to a merely procedural claim, the motion should be construed as a successive

§ 2255 motion.” United States v. Hernandes, 708 F.3d 680, 681 (5th Cir. 2013) (citing

Gonzalez, 545 U.S. at 532 & n. 4). The Supreme Court has explained that “an attack

based on the movant’s own conduct, or his habeas counsel’s omissions . . . ordinarily

does not go to the integrity of the proceedings.” Id. at 532 n.5.

                                            III.

         The claim that Walton presents in his motion, which alleges ineffective

assistance of counsel, is substantive, rather than procedural. Walton argues that his

habeas counsel omitted two “meritorious claims” in his habeas petition, which

prejudiced him in his proceedings. 25 This omission, according to Walton, resulted in

a “default of these potentially meritful [sic] claims.” 26

         The Supreme Court has noted that a claim regarding “habeas counsel’s

omissions . . . in effect asks for a second chance to have the merits determined

favorably.” Gonzalez, 545 U.S. at 532 n.5. Merits-based claims challenging the court’s

denial of habeas relief are successive § 2255 petitions that require prior authorization

from      the    court    of   appeals.   See      Hernandes,   708    F.3d    at    681.

         Walton’s ineffective assistance of counsel claim emphasizes his habeas

counsel’s omissions in Walton’s habeas proceedings. Because this claim attacks the

substantive bases for the Court’s resolution of his first § 2255 petition, the Court finds




25   See R. Doc. No. 577, at 5 & 7.
26   Id. at 12.


                                             6
that the present motion, although styled as one under Rule 60(b), is a successive

petition under § 2255 that requires prior authorization from the court of appeals.

Therefore, the Court elects to transfer the motion to the United States Fifth Circuit

Court of Appeals for authorization in accordance with 28 U.S.C. § 2244 and § 2255(h).

See In re Hertzog, 444 F. App’x 63, 65 (5th Cir. 2011) (explaining that, if a second or

successive § 2255 motion is “filed in the district court before leave of this Court has

been obtained, the district court may either dismiss the motion for lack of jurisdiction,

or it may transfer the motion to this Court.”).

                                          IV.

      Accordingly,

      IT IS ORDERED that the motion is TRANSFERRED to the United States

Fifth Circuit Court of Appeals pursuant to 28 U.S.C. § 1631.

      New Orleans, Louisiana, August 7, 2019.



                                         _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                           7
